DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 11-12, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPubs 2015/0128075 to Kempinski.

Regarding claim 1, Kempinski teaches a display method for displaying a virtual object (abstract), comprising: 
by at least one processor (par 0047-0048), recognizing characteristics of a main object from a video (par 0013, par 0033, par 0089, obtain face characteristics based on captured image); 
by the at least one processor (par 0047-0048), recognizing a first fixed object from the video (par 0089, par 0094, identify the center between eyes of user as a fixed object from captured user’s image); 
by the at least one processor (par 0047-0048), determining a first target point in the video according to the characteristics of the main object (par 0053, par 0057,par 0069, identify a gaze point from user as a target point); 
by the at least one processor (par 0047-0048), calculating a first position relationship between the first fixed object and the first target point (par 0034, par 0073, “an orientation of a body part of a viewer of a displayed image may be detected. The detected orientation may be utilized to calculate a relative orientation between a device that is displaying the image and a face of a user of, or of a viewer of the image. For example, the image may be displayed on an electronic display screen of a mobile or handheld device”, par 0090-0092, “Calculation of an orientation of the user's eyes of face may be calculated relative to an expected or target relative orientation between the eyes and the displayed image. An expected orientation may represent an estimated alignment of the user's face with the displayed image for comfortable viewing of the image. The calculation may take into consideration a relative position of the camera to the display screen of the device. For example, if the camera and display screen are linearly displaced from one another, the calculation may include translating the axes of the coordinate system of the display screen or of the camera by a corresponding distance. Similarly, the face image may be analyzed (e.g., from ratios between various detected facial features) to reveal an elevation angle of the face relative to a plane of the display screen or a distance of the face from the display screen, or both. This information may also be utilized in the calculation”); 
by the at least one processor (par 0047-0048), determining an anchor point in a virtual environment (par 0053, par 0057,par 0069, identify a gaze point from user as an anchor point for display image); and 
by the at least one processor (par 0047-0048), controlling a display device to display the virtual object at a second target point in the virtual environment by setting a second position relationship between the anchor point and the second target point (Figs 7A-7C, par 0014, par 0073-0076, par 0094-0098, par 0112, “Such a detected relative orientation may be utilized in adjusting an orientation of an image that is displayed on the electronic display screen of the device. An image whose orientation is adjusted may be an entire displayed image, or an element of the entire image. An element may refer to a region of the image, an image of an object in a displayed scene or document, a displayed screen object or control of a user interface, or any other component of an image“ …. display virtual image in display device according user’s orientation (related to the center of eyes and gaze point)), wherein the second position relationship is corresponding to the first position relationship (Figs 7A-7C, par 0073-0076, par 0094-0098, maintain the relationship between the center of eyes and gaze point when the virtual image is displayed according to the orientation of user’s position).  

Regarding claim 2, Kempinski teaches all the limitation of claim 1, and further teaches wherein the operation of determining the first target point comprises: by the at least one processor (par 0047-0048), determining a position on a viewing direction of the main object, a slant angle and a size of the virtual object according to the characteristics of the main object in the video, so as to establish a contour (par 0053, par 0057,par 0069, identify a gaze point from user, par 0089-0090, par 0094-0098, identify tilt angle based on the location of eyes, par 0094-0098, display virtual image with rectangle according the orientation of user).

Regarding claim 8, Kempinski teaches all the limitation of claim 1, and further teaches wherein if the main object changes in posture, the display method further comprises: by the at least one processor, determining a third target point in the video according to the characteristics of the main object; by the at least one processor, calculating a third position relationship between the first fixed object and the third target point; and 24by the at least one processor, controlling the display device to display the virtual object at a fourth target point in the virtual environment by setting a fourth position relationship between the anchor point and the fourth target point, wherein the fourth position relationship is corresponding to the third position relationship (Figs 7A-7C, par 0014, par 0073-0076, par 0094-0098, par 0112, display virtual image in display device according user’s orientation (related to the center of eyes and gaze point, Figs 7A-7C, par 0073-0076, par 0094-0098, maintain the relationship between the center of eyes and gaze point when the virtual image is displayed according to the orientation of user’s position (same rejection as claim 1 just identify a new posture as reference)).

Regarding claim 11, Kempinski teaches a display system, comprising: a display device configured to display a virtual object; and at least one processor coupled to the display device and configured to (par 0014). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 12 and 17, Kempinski teaches all the limitation of claim 1, the claims 12 and 17 are similar in scope to claims 2 and 8 and are rejected under the same rational.

Regarding claim 20, Kempinski teaches a non-transitory computer readable storage medium with a computer program to execute a display method for displaying a virtual object (par 0048). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0128075 to Kempinski in view of U.S. PGPubs 2017/0270715 to Lindsay et al..

Regarding claim 3, Kempinski teaches all the limitation of claim 2, and further teaches wherein the operation of determining the position on the viewing direction of the main object, the slant angle and the size of the virtual object comprises: by the at least one processor, setting a reference line according to the characteristics of the main object; by the at least one processor, determining the slant angle of the virtual object according to the reference line (Fig 6, par 0089-0091, “The position, alignment, and orientation of the camera relative to a display screen of the mobile device may be known (or the camera and display screen may be assumed to be close to one another or coincide). Eye images 2202 may be located within face image 2200. Determination of locations of eye images 2202 enables (e.g., using standard two-point determination of a line equation) definition of eye line 2204 through eye images 2202, or of line 2204' that is perpendicular to eye line 2204. Eye line 2204 may be tilted with respect to horizontal device axis 2206 or to vertical device axis 2206'. For example, device axes 2206 and 2206' may represent lines that represent a current orientation of a displayed image”, Figs 7A-7C, par 0093-0099, “User head 2212 is upright with respect to display screen 214 of device 210. Thus, the eyes (not shown) are arranged along a horizontal eye line 2204a. Horizontal eye line 2204a is thus parallel to, and may be drawn as coinciding with, horizontal device axis 2206 (corresponding to a zero tilt angle). Thus, upright image 2210a may be displayed on display screen 214 as shown, aligned with horizontal eye line 2204a”); by the at least one processor, determining the position on the viewing direction of the main object based on a viewing distance (par 0091, “An expected orientation may represent an estimated alignment of the user's face with the displayed image for comfortable viewing of the image. The calculation may take into consideration a relative position of the camera to the display screen of the device. For example, if the camera and display screen are linearly displaced from one another, the calculation may include translating the axes of the coordinate system of the display screen or of the camera by a corresponding distance. Similarly, the face image may be analyzed (e.g., from ratios between various detected facial features) to reveal an elevation angle of the face relative to a plane of the display screen or a distance of the face from the display screen, or both. This information may also be utilized in the calculation”, par 0110, “The positions of the identified eyes relative to an orientation of the mobile device may be calculated (e.g., as described above in connection with FIG. 6). Additional identified facial features or characteristics may be utilized to determine further information regarding the position and orientation of the user's eyes relative to the device (e.g., distance or elevation angle)”), but keep silent for teaching by the at least one processor, determining the size of the virtual object based on a field of view and the viewing distance.
In related endeavor, Lindsay et al. teach by the at least one processor (Fig 10), determining the position on the viewing direction of the main object based on a viewing distance, by the at least one processor(Fig 10), determining the size of the virtual object based on a field of view and the viewing distance (par 0022-0025, “modifying the three-dimensional virtual object 200 to fit within the HMD field of view 106 may be utilized. As another example, an apparent distance of the displayed three-dimensional virtual object 200 from the user 102 may be varied while keeping the dimensions fixed until the three-dimensional virtual object 200 fits within the HMD field of view 106. In this sense, the scale is changed by changing the apparent distance from the user at which the virtual object 200 is displayed. Yet another example includes scaling and/or resizing the three-dimensional virtual object 200 to a predetermined scale/size and displaying at a predetermined distance from the user 102”, par 0035, “comparing the dimensional information may include, at 608, comparing an aspect ratio of a bounding box defined around the first three-dimensional virtual object to an aspect ratio of the field of view. This comparison may also include, at 610, positioning the first three-dimensional virtual object at a preselected virtual distance from the display device and comparing dimensional information based upon the preselected virtual distance. This may include positioning a nearest location of the first three-dimensional virtual object at the preselected virtual distance from the display device, as shown at 612, or positioning another reference location at the preselected virtual distance“, par 0056, “ Comparing the dimensional information for the three-dimensional virtual object to the dimensional information for the field of view may additionally or alternatively include comparing an aspect ratio of a bounding box defined around the three-dimensional virtual object to an aspect ratio of the field of view. Comparing the dimensional information for the three-dimensional virtual object to the dimensional information for the field of view may additionally or alternatively include positioning the three-dimensional virtual object at a preselected virtual distance from the display device and comparing based upon the preselected virtual distance. Positioning the three-dimensional virtual object may additionally or alternatively include positioning a nearest location of the three-dimensional virtual object at the preselected virtual distance from the display device. Comparing the dimensional information for the three-dimensional virtual object to the dimensional information for the field of view further may additionally or alternatively include receiving a user input positioning the three-dimensional virtual object at a virtual distance from the display device, and comparing based upon the virtual distance. Comparing the dimensional information for the three-dimensional virtual object to the dimensional information for the field of view may additionally or alternatively include rotating the three-dimensional virtual object around an axis and comparing aspect ratios at multiple axial positions, and wherein modifying further comprises modifying the three-dimensional virtual object based upon a greatest aspect ratio of the aspect ratios at the multiple axial positions”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Kempinski to include determining the size of the virtual object based on a field of view and the viewing distance as taught by Lindsay et al. to adjust the size of virtual object through comparing dimensional information for the virtual object to dimensional information for a field of view of the display device to provide a better view for user.

Regarding claim 5, Kempinski as modified by Lindsay et al. teaches all the limitation of claim 3, and Kempinski further teaches wherein if the main object is a human figure and the characteristics of the main object are a section above shoulders of the human figure, the reference line is set from a first point at a lower end of a neck of the human figure to a second point above a head of the human figure (Fig 6, par 0088-0091, “Eye images 2202 may be located within face image 2200. Determination of locations of eye images 2202 enables (e.g., using standard two-point determination of a line equation) definition of eye line 2204 through eye images 2202, or of line 2204' that is perpendicular to eye line 2204. Eye line 2204 may be tilted with respect to horizontal device axis 2206 or to vertical device axis 2206'.”).

Regarding claim 13, Kempinski teaches all the limitation of claim 12, the claim 13 is similar in scope to claim 3 and is rejected under the same rational.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0128075 to Kempinski in view of U.S. PGPubs 2020/0312282 to Akagawa et al..

Regarding claim 6, Kempinski teaches all the limitation of claim 1, and further teaches wherein the at least one processor is configured to identify a second fixed object in the physical environment according to the positioning data and convert a position of the second fixed object into the anchor point in the virtual environment (Fig  6, par 0089-0091, “Calculation of an orientation of the user's eyes of face may be calculated relative to an expected or target relative orientation between the eyes and the displayed image. An expected orientation may represent an estimated alignment of the user's face with the displayed image for comfortable viewing of the image. The calculation may take into consideration a relative position of the camera to the display screen of the device. For example, if the camera and display screen are linearly displaced from one another, the calculation may include translating the axes of the coordinate system of the display screen or of the camera by a corresponding distance. Similarly, the face image may be analyzed (e.g., from ratios between various detected facial features) to reveal an elevation angle of the face relative to a plane of the display screen or a distance of the face from the display screen, or both. This information may also be utilized in the calculation”, Figs 7A-7B, par 0093-0098, “User head 2212 is upright with respect to display screen 214 of device 210. Thus, the eyes (not shown) are arranged along a horizontal eye line 2204a. Horizontal eye line 2204a is thus parallel to, and may be drawn as coinciding with, horizontal device axis 2206 (corresponding to a zero tilt angle). Thus, upright image 2210a may be displayed on display screen 214 as shown, aligned with horizontal eye line 2204”).
But Kempinski does not explicitly teach wherein the at least one processor is configured to control a positioning auxiliary device to perform an interaction operation in a physical environment so that a positioning data is generated.
In related endeavor, Akagawa et al. teach wherein the at least one processor is configured to control a positioning auxiliary device to perform an interaction operation in a physical environment so that a positioning data is generated (Fig. 6, par 0073-0074, par 0111, par 0131-0134, par 0170-0171, “As illustrated in FIG. 6, when the user 1 changes the reclining angle of the passenger seat 12, the visual field 4 of the user 1 (center gaze direction 5) is changed, and the range of the display target surface 13 that is viewable for the user 1 is changed. Therefore, if the center of the visual field 4 of the user 1 is set as a reference, a display location of the main information can be appropriately set such that the main information properly falls within the visual field 4 even if the posture of the user 1 is changed. Note that information indicating the range of the display target surface 13, to which the visual field 4 of the user 1 is directed, can be calculated on the basis of the posture information of the user 1”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Kempinski to include wherein the at least one processor is configured to control a positioning auxiliary device to perform an interaction operation in a physical environment so that a positioning data is generated as taught by Akagawa et al. to automatically select a display location of video content in accordance with a posture of a user to provide better view for user.

Regarding claim 15, Kempinski teaches all the limitation of claim 11, the claim 15 is similar in scope to claim 6 and is rejected under the same rational.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0128075 to Kempinski in view of U.S. PGPubs 2020/0400954 to Tanaka et al..

Regarding claim 7, Kempinski teaches all the limitation of claim 1, but keeps silent for teaching wherein the first fixed point is on an accessory object in the video. 
In related endeavor, Tanaka et al. teach wherein the first fixed point is on an accessory object in the video (par 0068, “The position information of the head of the user PS is expressed, for example, in the XYZ coordinate space using a position of the camera 123 as a reference point. The X axis indicates an inclination of face of the user PS in the left-to-right direction, the Y axis indicates the vertical position of the face of user PS, and the Z axis indicates a distance of the user PS from the camera 123. The posture information of the user PS is indicated by an angle formed by the X axis and Y axis in the XYZ coordinate space used for defining the position information“, par 0080, “the position-posture calculation unit 13 calculates an estimation value of the position-posture information of the head as a position and a posture in the coordinate system that sets the camera 123 that captures images as the reference point. Therefore, in the coordinate system of the virtual space VS, the camera 123 of the information terminal 100 is located at the origin point”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Kempinski to include wherein the first fixed point is on an accessory object in the video as taught by Tanaka et al. to detect a change of position of the head-mountable image display device using camera as a reference point to estimate the position and direction of the head-mountable image display device to generate an image to be displayed at the wearable display device based on the position-posture information.

Regarding claim 16, Kempinski teaches all the limitation of claim 11, the claim 16 is similar in scope to claim 7 and is rejected under the same rational.

Allowable Subject Matter
Claims 4, 9-10, 14, and 18-19 is objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 4 and 14, including "wherein if the characteristics of the main object move repetitively from a first position to a second position, the operation of setting the reference line comprises: by the at least one processor, setting a first line according to the characteristics of the main object if the characteristics of the main object are at the first position; by the at least one processor, setting a second line according to the characteristics of the main object if the characteristics of the main object are at the second position, wherein the first line is intersected by the second line to form an angle; by the at least one processor, searching a third line that is intersected by and between the first line and the second line, wherein the third line equally divides the angle between the first line and the second line; and 23by the at least one processor, determining the third line as the reference line".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 9 and 18, including " wherein if the characteristics of the main object move repetitively from a first position to a second position and the display device is configured to be moved repetitively from a third position to a fourth position according to the movement of the characteristics of the main object, the at least one processor is further configured to: determine the first target point in the video if the characteristics of the main object are at the first position; determine a fifth target point in the video if the characteristics of the main object are at the second position; calculate a fifth position relationship between the first fixed object and the fifth target point; control the display device to display the virtual object at the second target point in the virtual environment if the display device is at the third position; control the display device to display the virtual object by following an upward moving track of the display device and by maintaining a predetermined distance from the user if the display device is neither at the third position nor the fourth position; and 29control the display device to display the virtual object at a seventh target point in the virtual environment by setting a seventh position relationship between the anchor point and the seventh target point if the display device is at the fourth position, wherein the seventh position relationship is corresponding to the fifth position relationship".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616